        Case 3:19-cv-00301-SDD-RLB         Document 183      08/19/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

POULLARD
                                                                       CIVIL ACTION
VERSUS
                                                                       19-301-SDD-RLB
EDWARDS, ET AL.

                                         RULING

       The Court has carefully considered the Motion1 filed by the Plaintiff, the record, the

law applicable to this action, and the Order2 of United States Magistrate Judge Richard,

L. Bourgeois, dated August 4, 2020, to which an objection3 was filed and also reviewed.

       The Court hereby affirms the Order of the Magistrate Judge and adopts it as the

Court’s opinion herein.

       ACCORDINGLY, the Motion for Reconsideration4 is hereby DENIED.

       IT IS SO ORDERED.

       Signed in Baton Rouge, Louisiana on August 19, 2020.




                                      S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 140.
2
  Rec. Doc. 176.
3
  Rec. Doc. 178.
4
  Rec. Doc. 140.
